Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The previous restriction has been rendered moot.
All previous rejections have been overcome by the following Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leslie Streeter on 02/04/21.
Cancel claims 2, 5, and 11-20.
Claim 1, the end, replace “both.” with “both,  wherein the separating comprises subjecting at least a portion of the reaction effluent comprising DMMn to a first distillation to separate a first distillation overhead comprising DMM1-2 and a first distillation bottoms comprising DMMn wherein n is greater than or equal to 2 (DMM2+); wherein the method further comprising subjecting the first distillation bottoms comprising DMMn to a second 
greater than 0 to less than 1,0 volume percent of DMM2;
greater than 0 to less than 25 volume percent of DMM3;
greater than 0 to less than 25 volume percent of DMM4; and
greater than 0 to less than 2,0 volume percent of DMM5.”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1, 3-4, and 6-10 is(are) allowable over the closest prior art: EP 1070755 in view of Eckhard et al (US 2008/207955), they are of record on 1449.
EP’755 discloses a process for preparing dimethoxymethane oligomers in [0025], [0029]: equation 2; from a formaldehyde source [0030]: formaldehyde, trioxane or p-formaldehyde, and dimethoxymethane monomer, followed by distillation, wherein the dimer (10) is obtained at the head of a distillation column (8) and the higher product oligomers (12) are obtained at the tail of the distillation column (8) in [0044] and Figure 1.
The disclosure of the reference differs from the instant claims in that it does not disclose that the distillation occurs in the presence of at least one alcohol and/or a distillation fuel.
Eckhard discloses that further distillation separation is reported allowing for further separating the obtained oligomers [0020], [0024], figure 2.
However, ‘755 and Eckhard fail to teach the components in the reaction effluent. 
Therefore, claims 1, 3-4, and 6-10 is(are) allowable.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SHANE FANG/Primary Examiner, Art Unit 1766